DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it does not accurately reflect the invention being claimed in the current application.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a visible light camera which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  It is not clear how the visual prosthesis of claim 1 can detect facial patterns with only the use in combination with a visual prosthesis camera and allows heat sources to be identified.  There is no disclosure of any embodiment solely utilizing an infrared camera, nor an explanation as to how such an embodiment would function to visually detect and identify faces absent a visible light camera.  Note claim 13 which gives evidence that the invention of claim 1 does not rely on a visible light camera to provide information to the video processing unit.  Claim 13 further incorporates a visible light camera, but since claim 1 indicates that the infrared camera’s role is to provide data to the video processing unit, it is unclear what function the visible light camera serves if not to perform the functions already attributed in claim 1 to the infrared camera. Thus the addition of the visible light camera to the embodiment set forth in claim 1 is not enabled as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui et al. (Lui: Pub. No. 2016/0325096) in view of Cho et al. (Cho: Pub. No. 2013/0310933).
Regarding claim 1, Lui discloses a visual prosthesis comprising: an infrared camera (infrared depth camera 106) suitable to be external to the body (camera(s)/sensors transmit data to implant and image processing system worn on person (pars. 0081, 0095); cameras inherently are suitable to be external the body); a video processing unit 200 receiving video data from the camera and producing stimulation codes indicating electrode patterns to be presented (pars. 0006, 0022, 0048, 0087, 0103); the video processing unit including a pattern detection component (e.g., face/body/object detection); an implantable signal generator (pars. 0019, 0022; invasive implant configured to apply electrical stimulation); and an implantable electrode array receiving stimulation signals and suitable to stimulate visual neural tissue (pars. 0006, 
While Lui does not explicitly refer to the use of a wireless transmitter and receiver for transmitting and receiving codes from the video processing unit to the implantable signal generator, those of ordinary skill in the art would have found such a feature to be a blatantly obvious and common sense manner of communicating data from the external sensors and video processing unit to the retinal or cortical implant.  This standard and conventional approach avoids the need for a wired connection at the body interface, thus potentially avoiding infection and eliminating the possibility of wire breakage or accidental disconnection, concomitantly improving patient safety and device reliability.  Such a feature also eliminates unsightly cables thus improving the quality of life for the subject.  In any event, Cho discloses such a conventional arrangement where wireless communication is employed in a substantially similar visual prosthetic device (Fig. 1; par. 0006).  Those of ordinary skill in the art would have recognized that one could apply the same technique of wireless communication in the substantially similar system of Lui to obtain the predictable result of transmitting signals from the sensors/processing unit to the retinal/cortical implant, in order to obtain all the benefits of wireless communication already discussed above.
Regarding claim 2, see at least par. 0020.
Regarding claim 3, Lui discloses that the infrared depth sensor (which intrinsically detects heat) may be used to detect hazards or obstacles in the path of the subject (par. 0138).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lui and Cho as applied to claims 1-3 and 13 above, and further in view of Barnes et al. (Barnes: Pub. No. 2012/0212594).
Regarding claims 9-12, while Lui discloses detecting faces (the detection of a face inherently requires pattern recognition), there is no discussion of explicitly recognizing features of the detected pattern, including associating faces with identifying information such as names via look-up tables.
Barnes, however discloses in a related visual prosthesis also capable of facial detection, that facial recognition may be employed to identify faces of interest (par. 0022) and that such recognition may include consulting a list of names associated with particular faces (i.e., a lookup table) to audibly announce the person or persons (0023).  The ability in social situations to identify individuals in one’s presence would be invaluable to those with vision impairments, who due to their impairment, may not have had the ability to recognize individuals and/or initiate and engage in appropriate conversation due to an absence of identifying clues from the other individual(s) (e.g., the individual remaining silent and thus unidentifiable).  Those of ordinary skill in the art looking to improve the lives and social interactions of the vision impaired, would have thus considered the inclusion of the claimed features as an obvious matter of design in view of Barnes.
Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Beek discloses a facial recognition system including a zoom component to maintain the desired face image size.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
April 16, 2021